FILED
                            NOT FOR PUBLICATION                                AUG 05 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LARRY JONES, a/k/a VERNON JONES,                   No. 08-55415

              Petitioner - Appellant,              D.C. No. 2:06-cv-01009-R-JCR

  v.
                                                   MEMORANDUM *
M. KRAMER, Warden,

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                         Argued and Submitted June 7, 2010
                               Pasadena, California

Before: TROTT and W. FLETCHER, Circuit Judges, and BREYER, District
Judge.**

       The California Court of Appeal determined as an alternative ground for

affirming Jones’s conviction that “[d]efendant cannot have suffered prejudice, even

if there are materials in [Officer] Tapia’s file bearing on her credibility that should

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Charles R. Breyer, United States District Judge for the
Northern District of California, sitting by designation.
have been disclosed [prior to trial].” Our review of the record demonstrates that

this holding was not (1) “contrary to, or . . . an unreasonable application of, clearly

established federal law, as determined by the Supreme Court of the United States,”

or (2) “based on a unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1) and (2).

       The record also demonstrates that the alleged discovery and disclosure

violations did not have a substantial and injurious effect or influence in

determining the jury’s verdict. See Brecht v. Abrahamson, 507 U.S. 619 (1993).

Given (1) the percipient direct testimony of Officer Barillas, Officer Dadisho, and

Officer Mora (which corroborated the testimony of Officer Tapia), (2) Jones’s

counsel’s argument to the jury that Tapia’s testimony about what she saw and what

she could not see was “absolutely and completely honest,” and (3) the testimony

about the respective roles of the “dealer” and the “hook” in these kinds of drug

sales, the evidence against Jones was substantially compelling and more than

sufficient to sustain the jury’s verdict.

       AFFIRMED.




                                            2